      Case 2:20-cv-02547-EFM-JPO Document 49 Filed 04/12/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

SPENCER EDGIN,                                          )
on behalf of his minor daughter, I.E.,                  )
                                                        )
                             Plaintiff,                 )
                                                        )
v.                                                      )      Case No. 20-2547-EFM
                                                        )
BLUE VALLEY USD 220, et al.,                            )
                                                        )
                             Defendants.                )


                                           ORDER

       At the informal request of the parties, the court conducted a telephone status

conference today to discuss issues that have arisen regarding the Fed. R. Civ. P. 35 mental

examination of the minor plaintiff ordered on February 25, 2021 (see ECF No. 34). At the

conference, plaintiff was represented by Daniel R. Zmijewski of DRZ Law and defendants

were represented by Stephanie Lovett-Bowman of Spencer Fane, LLP.

       The court’s February 25 order set the maximum length of the examination at six

hours, to be divided into three, two-hour sessions. Because various factors caused two of

the sessions to be shortened, defendants requested an additional two hours to complete the

examination. Plaintiff asserted vigorous objections to this request.

       Without making any formal ruling, the court informed the parties that, should

defendants file a motion to compel the additional time, the court anticipates granting a 90-

minute extension (but would expect the examining doctor to attempt to use less time).

Should such formal motion practice become necessary, defendants’ motion must be filed



O:\ORDERS\20-2547-EFM-APRIL 12 HEARING.DOCX
      Case 2:20-cv-02547-EFM-JPO Document 49 Filed 04/12/21 Page 2 of 2




by April 16, 2021. Any response is due by April 20, 2021, and any reply is due by April

22, 2021.1 The principal briefs are limited to five pages, and the reply brief is limited to

two pages.

       IT IS SO ORDERED.

       Dated April 12, 2021, at Kansas City, Kansas.
                                           s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




1
 These deadlines are expedited to account for defendants’ upcoming expert-disclosure
deadline.
                                             2
